And the Court
(Thruston, J.,
absent,) gave the instruction as prayed.
Verdict for the plaintiff, $97.93.
Mr. Lee moved for a new trial on the ground of misdirection of the jury, and cited the ease of Gracy v. Bailee, 16 Sergeant & R. 126, abridged in 1 Wheeler, 170.
But the Court overruled the motion.
Judgment for plaintiff.
See Harrison v. Rowan, 3 Wash. C. C. R. 580; Blight v. Ashley, 1 Peters, C. C. Rep. 15; Beall v. Davis, in this Court, at December term, 1826; Coote & Jones v. Bank of the United States, in this Court, at the same term (3 Cranch, C. C. 50); and Smith & Son v. Coleman et al. in this Court, at Washington, April term, 1821, (2 Cranch, C. C. 237.)